Citation Nr: 0715096	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  05-21 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for memory loss.  

3.  Entitlement to service connection for disability 
associated with Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1966 to October 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO denied entitlement to service connection for PTSD, 
memory loss, and disability due to Agency Orange exposure.  


FINDINGS OF FACT

1.  The veteran did not serve in combat with the enemy.

2.  The record contains no credible corroborating evidence 
that the veteran's claimed in-service stressors occurred.

3.  The veteran's PTSD, if any, is not attributable to 
service.

4.  The veteran's memory loss, if any, was not shown in 
service, and it is not medically attributed to any currently 
diagnosed condition.

5.  The veteran served in Vietnam and exposure to herbicides 
is presumed.  

6.  The veteran does not have a diagnosis of any disability 
for which service connection may be presumed due to exposure 
to Agent Orange, and the medical evidence does not establish 
a link between the veteran's presumed in-service exposure to 
Agent Orange and any current disability.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303, 3.304(f) 
(2006).

2.  A memory loss disorder was not incurred in or aggravated 
by the veteran's active duty military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  The criteria for entitlement to service connection for a 
disability due to in-service herbicide exposure have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

After the case was transferred to the Board, the veteran, via 
his attorney, submitted additional evidence directly to the 
Board received from the U.S. Armed Services Center for Unit 
Records Research regarding the veteran's claimed stressors.  
The veteran's attorney provided a written waiver of review of 
the newly submitted evidence by the Agency of Original 
Jurisdiction.  Thus, a decision on the merits of the claim of 
service connection for PTSD will not prejudice the veteran.  




II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

To prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 
12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


PTSD

The veteran seeks service connection for PTSD.  

In addition to the criteria above, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., a diagnosis under 
DSM-IV); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2006).

Where the veteran did not engage in combat with the enemy, 
uncorroborated testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Rather, 
the record must contain service records or other credible 
supporting evidence as to the occurrence of the claimed 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163 (1996); 38 
C.F.R. § 3.304(f) (2006).

A review of the veteran's personnel file reveals that he 
served in Vietnam for a one-year tour from October 1967 to 
October 1968.  Records from March 1967 reveal that the 
veteran volunteered for service in Vietnam on the condition 
that he would be re-trained in the field of automotive 
mechanic.  The veteran requested a transfer out of the 
infantry because of "my strong belief against taking 
another's life."  The veteran's request was recommended for 
approval.  The veteran's DD Form 214 reflects an MOS of 
USAMMAV (U.S. Army Marine Maintenance Activity), and other 
personnel records list light vehicle mechanic as the 
veteran's duties during service in Vietnam.  In a stressor 
questionnaire form, the veteran listed his unit of assignment 
as 1st Log Command, USAMMAV APO 96312.  Moreover, the service 
department records show that the veteran did not receive any 
military citation indicative of combat service, such as the 
Purple Heart Medal or Combat Infantryman Badge.  
Additionally, the record contains no indication that he 
participated in any event constituting an actual fight or 
encounter with a military foe, hostile unit or 
instrumentality.  Considering the veteran's duty assignment 
and the absence of awards or decorations indicating combat 
exposure, the Board finds that the veteran did not engage in 
combat.  VA O.G.C. Prec. Op. No. 12-99, 65 Fed. Reg. 6,256-58 
(2000) (defining "engaged in combat with the enemy," as used 
in 38 U.S.C.A. § 1154(b)).  

As the veteran did not engage in combat with the enemy, 
corroboration of the veteran's claimed stressors is necessary 
to support a diagnosis of PTSD.  In order for a stressor to 
sufficiently support a diagnosis of PTSD, a person must have 
been exposed to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others, and the 
person's response involved intense fear, helplessness, or 
horror.

The record in this case reflects that the veteran has a 
diagnosis of PTSD; however, the diagnosis is not based on any 
corroborated stressor related to service.  An August 2004 VA 
mental health note reveals an assessment of apparent PTSD 
with symptoms increased due to recent stressors.  

A September 2004 VA mental health record indicated that the 
veteran was being followed for PTSD.  The assessment was PTSD 
with improved control.  

In support of his claim of service connection for PTSD, the 
veteran asserted that he witnessed American soldiers rape a 
local girl.  He also reported that he was assigned to the 
maintenance at the Cam Ranh Air Base coolers, where he was 
assigned to dispose of dead bodies.  The veteran explained 
that the dead were supposed to be stored in coolers, but 
there were not enough coolers and the veteran was exposed to 
the odor of warm dead bodies.  

In support of one of his claimed stressors, the veteran 
submitted evidence from the Army Quartermaster Museum which 
reveals that the US Army Support Command did have a 
collection point for human bodies at Cam Ranh Bay.  The 
veteran's attorney argues that this evidence, coupled with 
the evidence showing that the veteran served in Cam Ranh Bay 
should serve to establish corroboration of the veteran's in-
service stressor.  This evidence alone, however, neither 
places the veteran at the site of the collection point for 
human bodies, nor does it establish that the veteran was in 
any way involved with the disposal or storage of dead bodies.  
Thus, it cannot serve to establish corroboration of the 
veteran's assertion that he was assigned to dispose of or 
store human remains.  

In an October 2005 letter to the veteran's attorney, the 
Director of the U.S. Army and Joint Services Records Research 
Center (JSRRC) enclosed the Operational Reports - Lessons 
Learned  (OR-LL's) submitted by the United States Army Marine 
Maintenance Activity for the period November 1, 1967 to 
January 31, 1968 and for the period May , 1968 to October 31, 
1968.  The OR-LL's documented that there was a Refrigerator 
Shop within the unit.  They also had a cooling mobile unit 
that went out on Barges to reach the outlying units.  The 
United States Army Marine Maintenance Activity was the 
veteran's unit of assignment where he stated that his job was 
working on coolers at Cam Ranh Bay.  The records did not 
report that bodies were stored in the cooling units.  

The veteran's other claimed stressors, particularly the rape 
claim, are clearly too vague to submit to the service 
department and expect corroboration.  In short, service 
records are silent as to each of the above claimed incidents 
and the veteran has not submitted any other evidence, which 
would serve to support his account.  See 38 U.S.C.A. § 
5107(a) (West 2006) [it is a claimant's responsibility to 
support a claim of entitlement to VA benefits].  

As none of the veteran's alleged stressors have been 
corroborated, the Board finds that the record contains no 
credible supporting evidence that these claimed stressors 
actually occurred.  Accordingly, service connection for PTSD 
must be denied.

The Board acknowledges that the veteran has been diagnosed as 
having PTSD; however, without corroboration of the veteran's 
in-service stressors, the preponderance of the evidence is 
against the claim; there is no doubt to be resolved; and 
service connection is not warranted.  

Memory Loss

The veteran seeks service connection for memory loss, claimed 
as secondary to PTSD.  As service connection for PTSD is not 
established, there is no basis on which to grant service 
connection for memory loss secondary to PTSD.  

Additionally, the veteran's service medical records are 
negative for complaints or findings of memory loss, and the 
post-service medical evidence of record does not establish a 
current diagnosis of memory loss.  Although the veteran 
complains of memory loss, there is no diagnosed memory loss 
disability.  

Although the veteran is competent to testify as to his 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.   See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  In this case, the veteran is not 
competent to provide an opinion as to whether any memory loss 
was present during service or as a result of service.  

A claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Under 38 U.S.C.A. § 1110, it is essential that 
there be a current disability in order to establish service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Absent proof of a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Memory loss is recognized as a symptom; however, in this 
case, the veteran's claimed memory loss has not been 
medically attributed to any diagnosed disability.

Finally, a VA examination is not necessary to make a final 
adjudication with regard to his claim for service connection 
for memory loss.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), states, that in disability compensation (service 
connection) claims, VA must provide a medical examination 
[for a nexus opinion, as applicable] when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 C.F.R. § 3.159.  Simply stated, the 
standards of McLendon are not met in this case.  There is no 
evidence of any in-service event, disease, or injury related 
to memory loss, and any medical nexus opinion would therefore 
be based on speculation.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for memory 
loss is not warranted.  38 U.S.C.A. § 5107(b) (West 2002), 38 
C.F.R. § 4.3 (2006).  

Agent Orange

The veteran seeks service connection for a disability 
resulting from in-service herbicide exposure.  

The law provides a presumption of service connection for 
certain diseases that become manifest after separation from 
service for veterans who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2006). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307 (2006).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea) and soft- 
tissue sarcoma. 38 C.F.R. § 3.309(e) (2006).

The medical evidence of record does not establish the 
existence of any of the above listed presumptive disorders.  
As such, service connection on a presumptive basis is not 
established.  Likewise, the medical evidence of record does 
not establish the existence of any other, non-presumptive 
disability which has been attributed by a medical 
professional as related to in-service herbicide exposure.  

In fact, the veteran has not identified a specific disability 
for which he claims was the result of in-service herbicide 
exposure.  There is some question as to whether the veteran 
attributes his claimed memory loss to in-service herbicide 
exposure.  Even so, as has been explained above, memory loss 
is a symptom, and the veteran's claimed memory loss has not 
been attributed to any diagnosed disability.

A claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Under 38 U.S.C.A. § 1110, it is essential that 
there be a current disability in order to establish service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Absent proof of a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

There is no evidence of record, other than the appellant's 
contentions, that he has any disability as a result of in-
service herbicide exposure.  As the appellant is not a 
medical expert, he is not competent to express an 
authoritative opinion on this issue.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a 
disability due to in-service herbicide exposure is not 
warranted.  38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 
4.3 (2006).  


ORDER

Service connection for PTSD is denied.  

Service connection for memory loss is denied.  

Service connection for a disability due to in-service 
herbicide exposure is denied.  






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


